Citation Nr: 1244354	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-11 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel




INTRODUCTION

The Veteran served on active duty from February 1952 to April 1955.  The appellant seeks surviving spouse benefits. 

This matter comes before the Board of Veterans' Appeals  (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the cause of the Veteran's death.   In December 2009, July 2011, and January 2012, the Board remanded this appeal for additional development.


FINDINGS OF FACT

1.  The Veteran died in February 2005; the cause of death listed on his death certificate was congestive heart failure (CHF), due to or as a consequence of chronic obstructive pulmonary disease (COPD), due to or as a consequence of renal insufficiency, due to or as a consequence of hypertension.    

2.  At the time of the Veteran's death, service connection was not established for any disability.  

3.  The Veteran is not shown to have manifested complaints or findings of CHF, COPD, renal insufficiency or hypertension in service or for many years thereafter.

4.  Subsequent to the Veteran's death, posttraumatic stress disorder (PTSD) has been attributed to his active service.  However, the competent evidence of record is against a finding that PTSD was the immediate or underlying cause of the Veteran's death or contributed substantially or materially to cause his death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1310, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102,  3.159, 3.312 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specific to a claim for Dependency & Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In this case, the appellant was notified in letters dated in June 2006, in January 2011, and in January 2012. 

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and her representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent June 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained medical opinions with respect to the claim on appeal.  

In a December 2011 brief, the Veteran's representative contended that the examiner who provided the August 2011 and February 2011 VA medical opinions was not certified in cardiology or psychiatry and therefore was not an appropriate examiner to resolve the issue of whether the Veteran's psychiatric disability caused or aggravated his CHF, COPD, renal insufficiency, or hypertension, which led to his death.  The Board notes that the examiner, a VA physician who was a medical doctor, who provided the February and August 2011 VA medical opinions is the Chief of Administrative Medicine at the VA medical facility in Birmingham, Alabama.  The Board is entitled to assume the competence of a VA examiner.  Cox v. Nicholson, 20 Vet. App. 563 (2007); Hilkert v. West, 12 Vet. App. 145 (1999)).  Moreover, the Board is not required to give reasons and bases for concluding that a medical examiner is competent unless the issue is raised by the veteran.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011). 

Here, the Board finds no merit in the Veteran's attempt to call into question the competency of the VA examiner or the adequacy of the VA opinion.  The VA physician reviewed the claims file, discussed pertinent evidence, provided the required opinions, and included additional support in medical literature for his rationale.  The physician is shown to be a medical doctor.  The unsupported assertion does not rebut the presumption that the VA examiner is competent to address the medical questions raised in this case.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Moreover, the appellant is not shown to have the competency to provide an opinion requiring medical knowledge.  The Board finds that the physician, a licensed medical doctor, was of the opinion that he had appropriate expertise to provide an opinion.  The Board finds that the physician's opinion on his qualification to opine on the matter outweighs the opinion of a layperson as to whether that physician is competent to opine on a matter.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The appellant contends that the Veteran's death was caused by a psychiatric disability related to service that contributed to the Veteran's death. 

The record shows that, during the Veteran's lifetime, service connection was not established for any disability.  Nonetheless, the Board must still consider the pertinent evidence in light of the governing legal authority to determine whether, for purposes of establishing entitlement to service connection for the cause of the Veteran's death, a medical relationship between any cause of the Veteran's death and his service is established. 

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2012).  Service-connected disability will be considered as the principal cause of death when that disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2012).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312(c)(1) (2012). 

The service medical records are negative for any complaints, findings, or treatment for any psychiatric disability and there was no evidence that the Veteran showed symptoms of or was treated for a psychoses within one year of discharge from service.  

In a July 2006 letter, the Veteran's private physician stated that he had treated the Veteran for PTSD, anxiety, and depression, and that those disabilities were a result of the Veteran's period of active service.  

In February 2010, a VA medical opinion was obtained in which, following a review of the claims file, a VA psychologist opined that it was at least as likely as not that the Veteran's psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD) by his treating physician, was related to his service.  In support of that opinion, the examiner noted that the Veteran's treating physician indicated treatment for war-related PTSD and that the Veteran's widow had provided lay evidence of triggers for symptoms and evidence of specific symptoms to support the diagnosis of PTSD and its relationship to service.  The examiner noted that the July 1982 VA psychiatric examination documented the presence of a number of symptoms specific to PTSD.  Finally, the examiner noted that pharmacy records documented the use of anti-anxiety medications prior to and at the time of the Veteran's death.  The examiner indicated that she could not provide an opinion as to whether the Veteran's psychiatric disability (found to be related to service) caused or contributed substantially or materially to cause the Veteran's death from CHF, COPD, renal insufficiency, and hypertension.   

The February 2010 examiner's opinion, indicating that the Veteran's psychiatric disorder was related to active military service, was based on a review of the claims file, addressed pertinent clinical evidence of record, and was supported by rationale. Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion); Sklar v. Brown, 5 Vet. App. 140 (1993).  Significantly, there is no contrary opinion of record regarding the etiology of the Veteran's psychiatric disorder.  Accordingly, the Board finds the February 2010 opinion to be both probative and persuasive as to the relationship between the Veteran's diagnosed PTSD and his military service.

However, neither that evidence, nor opinions obtained in February 2011 and in August 2011 show that it was at least as likely as not that the Veteran's PTSD caused or contributed materially in the Veteran's death.  

In a February 2011 VA medical opinion, a VA physician listed the causes of the Veteran's death as CHF, COPD, renal insufficiency, and hypertension.  Based on a review of the claims file, the VA examiner opined that the Veteran's death was not caused by, not related to, and not aggravated by his PTSD.  In support of the opinion, the examiner noted that CHF, COPD, renal insufficiency, and hypertension are not caused by PTSD.  The examiner noted the risk factors for COPD to include genetics and tobacco use.  The risk factors for hypertension include genetics, diet, hormonal/metabolic disease, aging, and obesity.  The examiner noted that renal insufficiency was due to hypertension, and that the congestive heart failure was likely related to the hypertension as well.  Finally, the examiner noted that there was no mention of PTSD or any other mental condition listed as a contributing cause on the death certificate. 

In August 2011, a second medical opinion was obtained and a VA physician noted that a review the claims file.  The physician opined that it was less likely as not (less than 50/50 probability) that the Veteran's death was caused by or a result of or aggravated by any psychiatric disorder.  In support of that opinion, the physician noted that the causes of death were clearly identified on the death certificate.  They were congestive heart failure, COPD, hypertension, and renal insufficiency.  No psychiatric condition was identified as a cause of even as a contributing factor to death.  With regard to the August 1982 VA medical note indicating that the Veteran's anxiety neurosis was contributing to the Veteran's problems, the physician explained that the problems referred to in the note were the symptoms that he was having at that time, the physician thought that those symptoms were due to the anxiety and not heart disease.  There was no statement for cause and effect with respect to the heart condition.  The examiner noted the risk factors for COPD to included tobacco abuse, aging, and genetic factors.  The risk factors for hypertension included genetics, diet, aging, race, and metabolic syndromes.  The risk factors for renal insufficiency were genetics, aging, hypertension, diabetes, and vascular disease.  The risk factors for congestive heart failure were coronary artery disease, tobacco abuse, cholesterol, diabetes mellitus, genetics, diet, and advanced age.  The examiner opined that PTSD and/or anxiety neurosis were not medically accepted as risk factors for those conditions.   That is borne out by the screening of those diseases, the pathophysiology of the diseases, or the treatment of the conditions.  The physician referred to medical literature in support of that rationale.  

The cause of the Veteran's death in February 2005 as shown on the death certificate was the result of CHF, due to or as a consequence of COPD, due to or as a consequence of renal insufficiency, due to or as a consequence of hypertension.  The Board finds that the preponderance of the evidence is against a finding that a service-connected disability, recently found to be PTSD after the Veteran's death, caused or contributed materially in producing or accelerating the Veteran's demise and the Veteran's cause of death was not due to disease or injury that was incurred in or aggravated by active service.  Opinions obtained in February 2011 and in August 2011 regarding whether the Veteran's psychiatric disorder caused or contributed to the Veteran's death were clearly against the claim.  The VA medical opinions were based on a review of the claims file, addressed pertinent clinical evidence of record, and were supported by rationale, to include consideration of medical literature.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion); Sklar v. Brown, 5 Vet. App. 140 (1993).  Significantly, there is no contrary competent opinion of record regarding the etiology of the Veteran's psychiatric disorder.  

The Board further finds that record presents no other basis for a grant of service connection for the cause of the Veteran's death in this case.  The CHF, COPD, renal insufficiency, and hypertension were not shown to be present in service or for many years thereafter.  Moreover, there is no evidence of any continuity of symptomatology.  The appellant is not asserting that the Veteran had any of those disabilities since his discharge from service.   

In adjudicating this claim, the Board has considered the assertions advanced by the appellant, and by her representative on her behalf.  However, none of that evidence provides a basis for allowance of the claim.  This claim turns on the matter of whether disability resulting in the Veteran's death is medically related to service, a matter within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134 (1994).  The Board acknowledges that case law enables the claimant to speak as to questions of diagnosis and even etiology in some cases involving lay observable factors, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the matter at issue is a medically complex matter.  Therefore, the appellant, as a lay person, is not competent to conclude that the Veteran's PTSD caused or materially contributed to his ultimate demise from CHF, COPD, renal insufficiency, and hypertension. 

The appellant urges the Board to come to a medical conclusion that the Veteran had PTSD during service that caused or materially contributed to cause his eventual death from CHF, COPD, renal insufficiency, and hypertension.  However, the Board is not competent to make any inferences as to medical etiology, or degree of disability as to a claim for benefits, without a solid foundation on the record, grounded in medical evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case the medical evidence is against a finding that a disease that was incurred in or aggravated by active service caused or materially contributed to the Veteran's death.  The competent medical opinions of record are all against the claim.

The Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


